Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) although the “memory 108” (shown in fig. 3 and first taught in ¶ 25 of the specification as filed) is identified by the same reference numeral in the figures and specification, the elements therein are identified by different reference numerals and names in the figure as compared to the specification.  Particularly, fig. 3 shows the memory including a block labeled “State Detector” numbered 112, a block labeled “Energy Predictor” numbered 114, and a block labeled “Motor Controller” numbered 116.  In the specification, ¶ 27 discloses that “memory 108 includes a state detector 110, an energy predictor 112, and a compressor controller 114” with these names and reference numerals being used subsequently in ¶¶ 28-42.
In summary:
the “State Detector” has been numbered as 112 in fig. 3 and 110 in the specification
the “Energy Predictor” has been numbered as 114 in fig. 3 and 112 in the specification, 
“Compressor controller 114” is taught in the specification but not shown in the figures, and
“Motor controller 116” is shown in fig. 3 but is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 teaches in col. 2 that “the predicted energy level corresponds to a design velocity limit of the evaporator”.  As taught in lines 11-12 of claim 1 upon which claim 5 depends, this predicted energy level is determined “based on the first pressure and second pressure” sensed by the first and second pressure sensors at the evaporator and condenser respectively.  It is not clear how, in determining an energy level based on the sensed operating conditions of the system, a variable value derived from variable values, this variable value may “correspond” to a fixed value of the system, the “design velocity limit of the evaporator” as it would seem that some values of the energy level would correspond to this limit and others wouldn’t depending upon variations in pressure of the refrigerant.  For this reason the nature of this “correspondence” cannot be positively ascertained and claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 5 has been interpreted as requiring that the design velocity limit of the evaporator be a factor which contributes to the predicted energy limit either in its calculation or physically, in the same way that the pressure of a gas corresponds to its temperature, but may be calculated from data other than the temperature.
Claims 13 and 19 each include a recitation equivalent to that found in claim 5 and have each been rejected for the same reason and given the same interpretation set forth above with regard to claim 5.

    PNG
    media_image1.png
    535
    760
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0137573 A1 to Lin et al.

Lin teaches limitations from claim 1 in fig. 2, shown above, a chiller, comprising: 

a compressor (compressors 116 and 118 of the first circuit or 126 and 128 of the second circuit) that receives the second flow of refrigerant via tubing between the evaporator (110 in the first circuit 104 or 120 in the second circuit) and the compressor (as shown), the compressor including a prime mover that performs work on the second flow of refrigerant based on at least one of an input power to the prime mover and an input current to the prime mover (the associated compressor motors taught for the compressors in ¶ 33); 
a first pressure sensor (152 in the first circuit 104 or 154 in the second circuit 108) that detects a first pressure of refrigerant in the evaporator (110 or 120) (these sensed pressures being taught as the pressures of the evaporators in ¶ 30); 
a second pressure sensor (156 or 158) that detects a second pressure of refrigerant in a condenser (114 or 124) of the chiller (these sensed pressures being taught as the pressures of the evaporators in ¶ 30); and 
a controller that determines a predicted energy level of operation of the compressor based on the first pressure and the second pressure, the predicted energy level associated with liquid droplet flow in the second flow of refrigerant received by the compressor (as taught in ¶ 30, the power required by the compressor “is a function of the pressure difference between an evaporator and a condenser”, the conditions at the outlet of the evaporator being “associated with” the refrigerant including liquid droplets at this 

Lin teaches limitations from claim 2, the chiller of claim 1, comprising: the controller determines the predicted energy level using an energy prediction function that uses the first pressure and the second pressure as inputs and evaluates the inputs using predetermined parameters (as taught in ¶ 30, the “compressor power is a function of a pressure difference between an evaporator and a condenser” and determined loading of the compressors may be a percentage, and thus include predetermined parameters such as the maximum load of which the determined load is a percentage.) 

Lin teaches limitations from claim 3 in fig. 2, shown above, the chiller of claim 1, comprising: the prime mover (the compressor motors) includes a variable speed drive (of the variable, PWM compressors 116 and 126) that the controller (116) drives using the input power (by controlling the output of the motors with the PWM signals PWM1 and PWM3.) 

Lin teaches limitations from claim 4 in fig. 2, shown above, the chiller of claim 1, comprising: the prime mover (the compressor motors) includes a fixed speed drive (of the 

Regarding the limitations of claim 9, refer to the above rejection of claim 1.

Regarding the limitations of claim 10, refer to the above rejection of claim 2.

Regarding the limitations of claim 11, refer to the above rejection of claim 3.

Regarding the limitations of claim 12, refer to the above rejection of claim 4.

    PNG
    media_image2.png
    534
    785
    media_image2.png
    Greyscale

claim 16 in figs 2 and 3, shown above, a chiller controller, comprising: 
one or more processors (not shown but taught in ¶ 58); and 
a memory device storing computer-readable instructions (the code described in ¶ 58, stored in the control module 109) that when executed by the one or more processors, cause the one or more processors to: 
receive, at a state detector (the portion of the control module receiving input from the sensors 216, particularly pressure sensors 152/154 and 156/158) a first pressure from an evaporator pressure sensor coupled to an evaporator (110/120 from the sensor 152/154, the pressure at the evaporator being used to determine compressor power as taught in ¶ 30); 
receive, at the state detector, a second pressure from a condenser pressure sensor coupled to a condenser (114/124 from the sensor 156/158, the pressure at the condenser being used to determine compressor power as taught in ¶ 30; 
determine, by an energy predictor, a predicted energy level of operation of a compressor based on the first pressure and the second pressure (as taught in ¶ 30), the predicted energy level associated with liquid droplet flow from the evaporator to a compressor (116/126 and 118/128, the conditions at the outlet of the evaporator being “associated with” the refrigerant including liquid droplets at this location); 
compare, by a compressor controller, the predicted energy level to an operating energy level of the compressor (as taught in ¶¶ 38-39, to determine if the load is to increase or decrease); and 


Regarding the limitations of claim 17, refer to the above rejection of claim 2.

Lin teaches limitations from claim 18, the chiller controller of claim 16, comprising: the controller at least one of (i) drives a variable speed drive of the prime mover using the power (of the variable, PWM compressors 116 and 126, by controlling the output of the motors with the PWM signals PWM1 and PWM3) and (ii) drives a fixed speed drive of the prime mover using the current (of the fixed compressors 118 and 128, as taught in ¶ 31, these compressors being turned on and off by the controller, cutting off current drawn by their motors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Patent No. 3,970,112 to Bernard.

Regarding claims 5 and 6, Lin teaches a refrigeration cycle air conditioning system in which a control module uses measurements of evaporator and condenser pressure to determine power requirements of a tandem compressor system and uses this requirement to adjust the compressor system’s operation.  Lin does not teach the predictive compressor energy level corresponding to a design velocity limit of the evaporator as taught in claim 5 or the maximum operating capacity of the compressor being greater than that of the evaporator as taught in claim 6.  Bernard teaches in col. 2, line 67-col. 3, line 2, that the flow of refrigerant through an evaporator should be controlled to be kept within to “maintain evaporator pressure above a level needed to prevent frost accumulation”, as taught in claim 5, thus also teaching the compressor of such a system to be capable of operating at a level which is untenable for the evaporator as it results in adverse frost accumulation as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lin based on the teaching of Bernard, providing a compressor capable of operating beyond the capacity of the evaporator in order to allow for flexibility in operations with a broad range of capacities to support different operating demands and modes of operation (such as a heating or defrosting mode or a mode providing cooling at multiple evaporators) in which th cooling capacity of the compressor would not result in frost accumulation at the evaporator and further to control the operation of the compressor as taught by Lin with the additional parameter of maintaining flow within a limit to prevent frost accumulation 

Regarding the limitations of claim 13, refer to the above rejection of claim 5.

Regarding the limitations of claim 14, refer to the above rejection of claim 6.

Regarding the limitations of claim 19, refer to the above rejection of claim 5.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1, 9, and 16 above, and further in view of US Patent No. 9,562,710 B2 to Pham et al.

Regarding claim 7, Lin teaches a refrigeration cycle air conditioning system in which a control module uses measurements of evaporator and condenser pressure to determine power requirements of a tandem compressor system and uses this requirement to adjust the compressor system’s operation.  Lin does not teach the controller outputting an alert in response to a modification of the operation of the compressor as taught in claim 7.  Pham teaches in col. 18, lines 39-48, and col. 19, lines 11-30, a control method for a compressor in which, when a change is made to the operation of the compressor (12), the current to the compressor is monitored and an alert is generated if the current does not change in accordance with expectations.  It would 

Regarding the limitations of claim 15, refer to the above rejection of claim 7.

Regarding the limitations of claim 20, refer to the above rejection of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of US Patent No. 4,494,382 to Raymond.

Regarding claim 8, Lin teaches limitations from claim 8, Lin teaches a refrigeration cycle air conditioning system in which a control module uses measurements of evaporator and condenser pressure to determine power requirements of a tandem compressor system and uses this requirement to adjust the compressor system’s operation.  Lin does not explicitly teach the modification of the compressor operating being based on the operating energy level meeting or exceeding the predicted level.  Raymond teaches in col. 2, lines 52-64, an air conditioner operated with a variable capacity compressor, the actual power drawn by the compressor (measured as the current drawn by the compressor) being monitored so that, if it exceeds the value of a predicted reference current, it is determined that an increase in the capacity of the compressor is required.  It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	11 January 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763